Case 2:19-cv-04337-DRH-SIL Document 9 Filed 10/25/19 Page 1 of 3 PageID #: 75



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
                                                                    ORDER
IN RE MALIBU MEDIA COPYRIGHT                                        19-CV-4337 (DRH) (SIL)
INFRINGEMENT CASES                                                  19-CV-4338 (JS) (SIL)

----------------------------------------------------------------x

STEVEN I. LOCKE, United States Magistrate Judge:

       These copyright infringement actions were commenced by Plaintiff Malibu

Media, LLC (“Plaintiff” or “Malibu Media”) against various unnamed defendants (the

“Doe Defendant(s)”), who have as yet only been identified by Internet Protocol (“IP”)

addresses allegedly associated with them. Presently before the Court in each such

case is a motion for expedited discovery under Federal Rule of Civil Procedure

26(d)(1), seeking permission to serve a subpoena upon the Doe Defendant’s Internet

Service Provider (“ISP”) in order to obtain the Doe Defendant’s true identity.

       On September 28, 2015, a Doe Defendant in the action styled Malibu Media,

LLC v. John Doe, No. 15-CV-3504 (JFB)(SIL) filed a motion to quash a subpoena

Malibu Media served on that Doe Defendant’s ISP that is analogous to the subpoenas

Plaintiff currently seeks leave to file in these cases. Compare, e.g., Defendant’s

Motion to Quash Subpoena and Motion for a Protective Order by Defendant John

Doe, Malibu Media, LLC v. John Doe, No. 15-CV-3504 (JFB)(SIL), Docket Entry

(“DE”) 10, with Motion for Leave to Serve a Third Party Subpoena Prior to a Rule

26(f) Conference, Malibu Media, LLC v. John Doe, No. 19-CV-4337 (DRH) (SIL), DE

[6]. For the reasons set forth more fully in the Court’s August 23, 2016 Memorandum

and Order in Malibu Media, LLC v. John Doe, No. 15-CV-3504 (JFB)(SIL), the Court
Case 2:19-cv-04337-DRH-SIL Document 9 Filed 10/25/19 Page 2 of 3 PageID #: 76



concludes that good cause exists to allow for the expedited discovery provided for in

the July 29, 2015 Discovery Order in that matter. See id., DE [9]; id., 2016 WL

4444799 (E.D.N.Y. Aug. 23, 2016). Accordingly:

       IT IS ORDERED that Malibu Media may immediately serve a subpoena in
compliance with Fed. R. Civ. P. 45 (the “Subpoena(s)”) on the ISP specifically
identified in the Complaint, to obtain only the name and address of the internet
subscriber(s) associated with the IP address also identified therein. Under no
circumstances is Malibu Media permitted to seek or obtain any Doe Defendant’s
phone number or email address, or to seek or obtain information about potential
defendants other than those whose IP address is specifically identified in each
Complaint, without a further Court order. Each such Subpoena shall have a copy of
this Order attached; and

       IT IS FURTHER ORDERED that, upon receiving a Subpoena, the ISP shall
use reasonable efforts to identify the internet subscriber(s) associated with the
referenced IP address, but shall not immediately disclose such information to Malibu
Media. Rather, within 60 days of receiving a Subpoena, the ISP shall serve a copy
thereof, together with a copy of this Order, upon the subscriber(s) it determines to be
associated with the implicated IP address. This measure is appropriate to place the
subscriber(s) on fair notice of Malibu Media’s efforts to obtain his or her identifying
information, and his or her right to contest the Subpoena or litigate it anonymously.
In this regard, service by the ISP upon any Doe Defendant may be made using any
reasonable means, including written notice sent to his or her last known address,
transmitted either by first-class or overnight mail; and

      IT IS FURTHER ORDERED that a Doe Defendant who receives a copy of
the Subpoena and this Order will have a period of 60 days to file any motions with
this Court contesting the Subpoena (including a motion to quash or modify the
Subpoena), as well as any request to litigate the Subpoena anonymously. The ISP
may not disclose any Doe Defendant’s identifying information to Malibu
Media, or its employees or agents, at any time before the expiration of the
60-day period. Additionally, if a Doe Defendant or ISP files a motion to quash the
Subpoena, the ISP may not turn over any information to Malibu Media, or its
employees or agents, until the issues set forth in the motion have been addressed and
the Court enters an Order instructing the ISP to resume in turning over the requested
discovery; and


                                          2
Case 2:19-cv-04337-DRH-SIL Document 9 Filed 10/25/19 Page 3 of 3 PageID #: 77




       IT IS FURTHER ORDERED that if the 60-day period within which a Doe
Defendant may contest or otherwise move with respect to a Subpoena lapses without
such action, the ISP will have a period of 10 days to produce the information
responsive to the Subpoena to Malibu Media or file its own motion to quash if it so
chooses. In the event a Doe Defendant or ISP moves to quash or modify a Subpoena,
or to proceed anonymously, he or she shall at the same time as his or her filing also
notify the ISP so that the ISP is on notice not to release the Doe Defendant’s contact
information to Malibu Media, or its employees or agents, until the Court rules on any
such motion; and

       IT IS FURTHER ORDERED that an ISP receiving a Subpoena shall confer
with Malibu Media and shall not assess any charge in advance of providing the
information requested therein. If an ISP elects to charge for the costs of production,
it shall provide a billing summary and cost report to Malibu Media; and

      IT IS FURTHER ORDERED that any information ultimately disclosed to
Malibu Media in response to the Subpoena may be used by Malibu Media solely for
the purpose of protecting its rights as set forth in each Complaint; and

       IT IS FURTHER ORDERED that until such further Order of the Court, each
case identified in the caption above shall be litigated in the name of a “John Doe”
defendant, regardless of what information is ultimately disclosed pursuant to the
Subpoena.



Dated:        Central Islip, New York
              October 25, 2019                SO ORDERED:

                                              s/ Steven I. Locke
                                              STEVEN I. LOCKE
                                              United States Magistrate Judge




                                          3
